Citation Nr: 1447353	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and A.J.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.  He died in March 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the appellant's claim for service connection for the cause of the Veteran's death.  

In December 2012, the Board remanded the appellant's claim for the scheduling of a video conference hearing.  In March 2013, the appellant testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  The appellant submitted additional evidence at the hearing in the form of numerous Internet medical treatises.  However, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).
  
In April 2013, the appellant again submitted additional evidence in the form of a March 2013 private medical opinion.  However, in an April 2013 statement, she again waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for the cause of the Veterann's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2005 rating decision that denied service connection for the cause of the Veteran's death was not appealed and is final.  

2.  Some of the evidence received since the July 2005 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for the cause of the Veteran's death was originally denied by a rating decision in July 2005.  The appellant did not submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. § 3.156(b) (2013).  In the July 2005 rating decision, the RO denied the claim because there was no evidence that the Veteran's cause of death was related to his period of service.     

In September 2008, the appellant filed her request to reopen the claim for service connection for the cause of the Veteran's death.  In the October 2009 rating decision on appeal, the RO declined to reopen the Veteran's claim.  

The evidence received subsequent to the July 2005 rating decision includes, in relevant part, VA medical records dated from March 1999 to March 2004, a March 2013 private medical opinion, a March 2013 video conference hearing transcript, numerous medical treatises, and the appellant's statements.  

As pertinent here, the appellant submitted a March 2013 letter from the Veteran's former private treating physician.  The physician indicated that the Veteran had been a former patient of his before he passed away.  He noted that the Veteran had a history of bladder cancer and that he "[felt] this could be related to his service in WWII military service as he was exposed to radiation in Japan and possible exposure to the DDT."  The physician reported that this was "per [the Veteran's] widow."  He went on to explain that DDT and radiation exposure had known carcinogenic potential.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the March 2013 letter constitutes evidence suggesting that the Veteran's bladder cancer could have been due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to disposition of the claim of service connection for the cause of the Veteran's death.  

In this case, the Veteran died in March 2005.  According to the death certificate, the cause of death was considered to be multiple organ failure due to advanced Alzheimer's disease.  A significant condition contributing to, but not resulting in the underlying cause of death, included carcinoma of the bladder.  At the time of the Veteran's death, he was not service-connected for any disabilities.     

The appellant contends that the Veteran's carcinoma of the bladder, which was listed on his death certificate as a significant condition contributing to his death, was due to his period of service.  Specifically, she argues that the Veteran's bladder cancer was due to his in-service DDT exposure.  The Board notes that in July 2012, VA conceded that the Veteran had DDT exposure during his period of service.  The appellant has submitted numerous medical treatises which show that bladder cancer has been linked to radiation and chemical exposure and that DDT could possibly cause cancer in humans.  Moreover, in a March 2013 letter, the Veteran's former private treating physician noted that the Veteran had a history of bladder cancer and that he "[felt] this could be related to his service in WWII military service as he was exposed to radiation in Japan and possible exposure to the DDT."  The physician reported that this was "per [the Veteran's] widow."  He went on to explain that DDT and radiation exposure had known carcinogenic potential.  

The Board notes that the March 2013 private opinion is not sufficient to grant service connection for the cause of the Veteran's death as it is speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  However, the Board does find that the conceded in-service DDT exposure, medical treatise information suggesting a link between DDT exposure and cancer, and evidence of a possible relationship between the Veteran's bladder cancer and DDT exposure meet the low threshold for an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Given the evidence outlined above, the Board finds that remand is necessary for a VA medical opinion concerning whether the Veteran's bladder cancer arose from service or was otherwise related to any incident of service.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion with an appropriate VA examiner clarifying whether the Veteran's bladder cancer was due to his period of service.  The claims file must be provided to and be reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer was due to his period of service, including exposure to DDT therein.  The examiner is instructed that VA has conceded that the Veteran was exposed to DDT during service.    

The examiner should consider the appellant's lay statements with regard to onset and continuity of symptomatology of the Veteran's disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


